Citation Nr: 1645288	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  10-27 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to a rating in excess of 40 percent for degenerative disk disease and degenerative joint disease of the lumbosacral spine (previously evaluated as chronic low back pain) from June 13, 2011.

2. Entitlement to a rating in excess of 20 percent for degenerative lumbar disc disease (previously rated as degenerative disk disease and degenerative joint disease of the lumbosacral spine) from January 13, 2016.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and his daughter


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1969 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Roanoke, Virginia (hereinafter Agency of Original Jurisdiction (AOJ)), which, in part, granted service connection for chronic low back pain and assigned a 10 percent disability rating effective August 27, 2007.  The Veteran disagreed with the assigned rating and perfected an appeal.

In a decision dated December 2015, the Board awarded a 20 percent rating for thoracolumbar spine disability for the time period prior to June 8, 2010, and a 40 percent rating from June 8, 2010 to June 13, 2011.  This time period is finally decided.  The Board remanded the issue of entitlement to a rating greater than 20 percent for thoracolumbar spine disability since June 13, 2011.  A January 2016 AOJ rating decision reduced the disability rating to 20 percent effective January 13, 2016.

In September 2016, the Veteran, his wife, and his daughter testified before the undersigned Veterans Law Judge; a transcript of that proceeding is of record.  The Veteran has waived AOJ consideration of any evidence not considered by the AOJ.

In September 2016, the Veteran submitted a Notice of Disagreement (NOD) with respect to an August 2016 AOJ rating decision which assigned an initial 30 percent rating for persistent depressive disorder.  See 38 C.F.R. § 20.201.  VA's Veterans Appeals Control and Locator System (VACOLS) indicates that the AOJ has recorded the initiation of an appeal which schedules further action on the matter, to include issuance of a Statement of the Case (SOC) if necessary.  As such, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where an NOD had not been recognized.  Therefore, this particular claim remains under the jurisdiction of the AOJ at this time.


FINDING OF FACT

For the period since June 13, 2011, the Veteran's lumbar spine disability has more closely approximated forward flexion measuring between 40 to 50 degrees with pain, stiffness, limited motion and severe flare-ups resulting in additional functional loss analogous to favorable ankylosis, but has not been manifested by unfavorable ankylosis.


CONCLUSIONS OF LAW

1.  For the period beginning June 13, 2011, the criteria for a rating in excess of 40 percent for degenerative disk disease and degenerative joint disease of the lumbosacral spine have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5243 (2016).

2.  For the period beginning January 13, 2016, the criteria for a 40 percent rating, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5242 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).

The Veteran's claim for a higher rating for his low back disability arises from his disagreement with rating assigned in connection with the grant of service connection for this disability.  Where an underlying claim for service connection has been granted and there is a disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  Filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the provisions of 38 U.S.C.A. § § 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Consequently, further discussion of the VCAA's notification requirements with regard to the rating issues on this appeal is unnecessary.

In regards to the duty to assist the Veteran in the development of the claim, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; See Golz v. Shinseki, 590 F.3d 1317, 1320 (2010).

In this case, VA obtained the Veteran's post-service treatment records and lay statements of argument.  During the appeal period, VA provided the Veteran with physical examinations in June 2011 and January 2016.  As discussed in more detail below, the assessments include a review of the Veteran's pertinent post-service history, clinical findings, and diagnoses and such findings were supported by medical rationale.  The examination findings are supplemented by clinic findings as well as lay testimony.  The AOJ has separately adjudicated and awarded a disability rating for left and right lower extremity radiculopathy.  The Veteran has not appealed the disability ratings or effective dates of awards assigned.  As a result of the decision below, the issue on appeal is limited to a finding of unfavorable ankylosis of the lumbar spine.  There is no credible lay or medical evidence that the Veteran's progressive worsening of disability has resulted in unfavorable ankylosis.  As such, additional examination is not warranted.  As the maximum rating has been assigned for motion loss, the issue of obtaining range of motion findings which specifically comply with 38 C.F.R. § 4.59 is not necessary.  See generally Correia v. McDonald, 28 Vet. App. 158 (2016).  As such, the Board finds that the VA examinations are adequate to make a determination on the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

In June 2016, the matter was remanded to afford the Veteran the opportunity to testify at a Board hearing; the hearing was held in September 2016.  See Stegall v. West, 11 Vet. App. 268 (1998).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The issue relating to a higher evaluation for the low back disability for the appeal periods in question is ready to be considered on the merits.  

Applicable Law

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7. 

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  

When assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  However, if the disability rating exceeds the maximum evaluation for limitation of motion, it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

In making all determinations, the Board must also fully consider the lay assertions of record.  If credible, competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  Thus, a layperson is competent to report on his symptomatology.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).

The Veteran's thoracolumbar spine disability is presently rated under Diagnostic code 5242 for degenerative arthritis of the spine; the disability was previously rated under Diagnostic Code 5243 for intervertebral disc syndrome (IVDS).  All disabilities considered under Diagnostic Codes 5235 to 5242 are evaluated under common criteria outlined in the General Rating Formula for Diseases and Injuries of the Spine.  Under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal contour such as scoliosis.  A 40 percent rating is warranted when there is forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  Associated objective neurologic abnormalities are evaluated separately.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5242, 5243, Note 1.  Unfavorable ankylosis is a condition in which the spine is fixed in flexion or extension and the ankylosis results in one or more limitations such as limited line of vision, restricted breathing, gastrointestinal symptoms, or neurologic symptoms due to nerve root stretching.  Id., Note 5.

IVDS can be evaluated under either the General Rating Formula for Diseases and Injuries of the Spine, as outlined above, or under the Formula for Rating Intervertebral Disc Syndrome.  Under the Formula for Rating Intervertebral Disc Syndrome (IVDS) a 10 percent disability evaluation is assigned for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent disability evaluation is assigned for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, and a 40 percent disability evaluation is contemplated for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating IVDS, Note (1).  If IVDS is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.  Id., Note (2).

Historically, the Veteran has reported a history of low back disability manifested by fatigue, decreased motion, stiffness, weakness, spasms, and pain in his lumbar region.  He has described constant, severe pain which increased throughout the day with increased activity with severe flare-ups.  On VA examination dated June 8, 2010, he additionally reported experiencing falls and unsteadiness.  He described sixty days of incapacitating episodes over the previous twelve months, although there was no evidence of doctor prescribed bed rest.  His lumbar spine disability affected his daily activities including chores, shopping, exercise, sports, recreation, traveling, bathing, dressing, and toileting.

In the December 2015 Board decision, the Board found that, prior to June 8, 2010, the Veteran's service-connected thoracolumbar spine disability was manifested by at worst by 80 degrees of forward flexion after repetitive use with pain and severe flare-ups resulting in additional functional loss, but was not been manifested by favorable or unfavorable ankylosis of the entire thoracolumbar spine or any incapacitating episodes.  From June 8, 2010, to June 13, 2011, the Board found that the Veteran's service-connected thoracolumbar spine disability was manifested by at worst by 50 degrees of forward flexion after repetitive use, and severe flare-ups resulting in additional functional loss analogous to favorable ankylosis, but was not been manifested by unfavorable ankylosis of the entire thoracolumbar spine.

The issue before the Board at this time is the appropriate disability rating(s) for the Veteran's thoracolumbar spine disability since June 13, 2011.  His treatment records do not contain any treatments, evaluations, or notes on his service-connected lumbar spine disability.  At one point, the Veteran did report low back pain; but the clinician did not evaluate the Veteran's low back disability.  See Treatment Record dated October 5, 2011.

The Veteran was afforded a VA examination in June 2011.  At that time, he reported back pain, stiffness, and limited motion.  He also noted that flare-ups consisting of increased low back pain one or two days a week; there was no particular precipitating event that caused the flare ups.  Upon examination, range of motion testing revealed the following measurements: flexion to 50 degrees, extension to five degrees, rotation to 15 degrees, bilaterally, and flexion to 5 degrees.  The clinician noted guarding with all range of motion movements of the lumbosacral area.  However, there was no evidence of spinal ankylosis.  The clinician diagnosed lumbar degenerative disc disease and noted that the Veteran had constant low back pain with most daily required activities.

The Veteran was afforded another VA examination in January 2016.  At that time, he reported having daily flare ups of pain.  His low back pain restricted his ability to lift, carry, move heavy objects, and stand or walk for a long time or distance.  The clinician diagnosed degenerative arthritis and degenerative disc disease.  Range of motion testing revealed the following: flexion to 40 degrees, extension to 10 degrees; bilateral flexion to 20 degrees, and bilateral rotation to 20 degrees.  The clinician noted pain upon range of motion testing, but stated that the pain did not cause functional loss.  As for the flare ups, the clinician was not able to determine whether flare ups limited functional ability, but noted that there was not change in range of motion with repetitive use.  The examiner also noted that there was no ankylosis.  The Veteran reported occasional use of a cane and regular use of a back brace.

In September 2016, the Veteran, his spouse and his daughter testified before the undersigned to a progressive worsening of thoracolumbar spine disability.  The witnesses described the Veteran as having limited mobility with a chronic pain level ranging for 5/10 in severity.  He had flares of 7/10 severity throughout the day which he treated with hydrocodone.  His wife assisted him in arising from bed, pain limited him to 2 hours of sleep at a time, and his walking was limited to 10-15 steps.  He often spent 12-14 hours a day in bed.  The Veteran recalled being told he manifested ankylosis.

Overall, the Board finds that the lay testimony of a progressive worsening of thoracolumbar spine disability since the inception of the appeal is credible and consistent with the medical evidence of record.  The Veteran's functional limitations are significant and worsening over time.  While his range of motion findings may vary according to his pain level, the Board finds no improvement of symptomatology since the December 2015 decision which found that Veteran's service-connected thoracolumbar spine disability was manifested by motion loss and severe flare-ups resulting in additional functional loss analogous to favorable ankylosis.  Thus, a 40 percent rating is warranted for the entire appeal period.

However, the Board does not find that the lay and medical evidence establishes unfavorable ankylosis of the entire thoracolumbar spine.  The Veteran's representative interpreted the most recent VA examination as reporting the Veteran to have unfavorable ankylosis.  The Board finds no language in this examination report supporting this argument.  Rather, all the examination reports cited above found no evidence of actual ankylosis.  To the extent the Veteran and his witnesses argue otherwise, the Board places greater probative weight to the VA examiner findings which were based upon a specific examination of the thoracolumbar spine for this finding.  Notably, the witnesses do not specifically describe the thoracolumbar spine to be fixed in flexion or extension.  Additionally, the Veteran's recollection of being told that he manifests ankylosis, while holding some probative value, is greatly outweighed by the VA examination reports as the Board does not have any record to evaluate the basis for the reported examiner conclusion.

The Board observes that the 2016 VA examiner indicated that the Veteran did not manifest IVDS.  This is a definitional error by the examiner.  See generally M-21, III.iv.4.A.3.a (noting that the term IVDS includes diagnostic terminology such as slipped or herniated disc, ruptured disc, prolapsed disc, bulging or protruding disc, degenerative disc disease, discogenic pain syndrome, herniated nucleus pulposus and pinched nerve).

The Board also finds that a higher rating based for IVDS based on incapacitating episodes is not warranted.  As held above, the Veteran has been assigned a 40 percent rating for the orthopedic manifestations of IVDS effective June 13, 2011.  He holds a separate 40 percent rating for left lower extremity radiculopathy with foot drop and a 10 percent rating for right lower extremity radiculopathy for this time period.  His combined rating under 38 C.F.R. § 4.25 exceeds the maximum 60 percent rating under the IVDS Formula. 

In sum, the Board finds that, for the entire appeal period since June 13, 2001, the Veteran has met the criteria for a 40 percent rating for the orthopedic manifestations of his thoracolumbar spine disability.  The preponderance of the evidence, however, is against a higher rating still.

Extraschedular Considerations

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether an extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The discussion above reflects that the symptomatology associated with the Veteran's lumbar spine disability is fully contemplated by the applicable rating criteria.  The Veteran has been assigned the maximum schedular rating for limitation of motion specifically based upon consideration of his functional impairments on use and during flares of disability.  He has also been assigned separate ratings for neurologic manifestations of right and left lower extremity radiculopathy.  There are no additional aspects of disability not contemplated by his assigned ratings.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is therefore not required.  There is also no lay or medical evidence suggesting that any aspects of the combined effects of service-connected disability are not captured in the assigned disability ratings.  Therefore, referral for consideration of an extraschedular rating for any of the disabilities on appeal is not warranted.  38 C.F.R. § 3.321(b)(1).

Furthermore, the Board observes that entitlement to a total disability rating based upon individual unemployability (TDIU) has been in effect for a time period prior to the inception of the appeal.  As such, this benefit has been awarded.


ORDER

Entitlement to a rating in excess of 40 percent for the period from June 13, 2011 to January 12, 2016 is denied.

Entitlement to a 40 percent rating, but no higher, for the period beginning January 13, 2016 is granted.




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


